Name: Decision of the European Parliament of 5 May 2010 on discharge in respect of the implementation of the budget of the SESAR Joint Undertaking for the financial year 2008
 Type: Decision
 Subject Matter: business classification;  management;  budget; NA;  accounting
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/227 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on discharge in respect of the implementation of the budget of the SESAR Joint Undertaking for the financial year 2008 (2010/554/EU) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the SESAR Joint Undertaking for the financial year 2008, having regard to the Court of Auditors report on the annual accounts of the SESAR Joint Undertaking for the financial year ended 31 December 2008, together with the replies of the Joint Undertaking (1), having regard to the Councils recommendation of 16 February 2010 (5829/2010  C7-0060/2010), having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof, having regard to Council Regulation (EC) No 219/2007 of 27 February 2007 on the establishment of a Joint Undertaking to develop the new generation European air traffic management system (SESAR) (3), and in particular Article 4b thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 94 thereof, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0077/2010), 1. Grants the Executive Director of the SESAR Joint Undertaking discharge in respect of the implementation of the Joint Undertakings budget for the financial year 2008; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the SESAR Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 310, 18.12.2009, p. 9. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 64, 2.3.2007, p. 1. (4) OJ L 357, 31.12.2002, p. 72.